Citation Nr: 1515083	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and from April 1992 to December 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in February 2015.

The Board has reframed her claim for service connection of PTSD as a claim for service connection of an acquired psychiatric disability.

The issue of entitlement to nonservice-connected benefits is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO denied the Veteran's claims for service connection for migraines and for a nervous condition.  In October 2008, she asked these claims be reopened.  New and material evidence has been received, and they are reopened.  

2.  The Veteran's migraine headaches incepted while on active duty.

3.  Her depression is related to an assault sustained during active duty service.



CONCLUSION OF LAW

The criteria for service connection for migraine headaches and for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claims for service connection for headaches and for an acquired psychiatric disability (specifically, a nervous condition) were denied in September 2007, because the evidence did not show a relationship to service.  

In developing the headache claim, a January 2011 VA examination report suggested aggravation of headaches during service.  This is new and material evidence, warranting reopening.  

In regard to her acquired psychiatric claim, the December 2011 VA examiner related her symptoms of depression to her service.  This is new and material evidence, warranting reopening.  

Accordingly, the next inquiry is whether service connection is also warranted.  

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In regard to headaches, the Veteran testified that her migraine headaches began during service, and that she had not previously had headaches of that type.  Her current headaches started after she was assaulted, during her second period of active duty.  She further testified that she continues to have these headaches to this day.  She indicated seeking treatment a few times, and being prescribed medication.

The January 2011 VA examiner opined that her headaches were aggravated by active duty.  She noted the Veteran had a history of headaches from childhood, and that her service records showed treatment on four occasions, evidencing aggravation.  She ultimately opined that it was less likely that her headaches were aggravated during service because there was no evidence of treatment after service for twelve years.
The Board notes this opinion is inadequate.  It does not take account of the Veteran's statements, and instead relied on documentation to support her negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  It also is inadequate to show that the Veteran's headaches pre-existed her service, as the examiner did not point to the clear and unmistakable evidence that led her to that conclusion.  The Veteran did not have an examination just prior to her second period of active duty, but she did have one before her first period of active duty.  It did not show any chronic neurologic abnormalities, certainly not dating from her childhood.  The Board therefore finds she was in sound condition when she entered service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

The Veteran is competent to attest to her migraines, as well as to when they started.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds her testimony credible.  She also has a current diagnosis of migraine headaches.  Accordingly, the Board finds that the criteria for service connection have been met.  

In regard to an acquired psychiatric disability, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) and depression.  The December 2011 VA examiner diagnosed major depression, moderate, recurrent.  She did not diagnose PTSD, finding that the Veteran did not persistently re-experience her sexual assault during service.  Her other symptoms were attributed to this incident.  Accordingly, service connection is warranted.


ORDER

The claims for service connection for headaches and for an acquired psychiatric disability are reopened.

Service connection is granted for headaches.

Service connection is granted for major depression.


REMAND

The Veteran's claim for nonservice-connected pension must be remanded.  Her claim has been denied because she did not have the requisite period of service of at least twenty-four continuous months.  The regulations contain an exception to this requirement if the Veteran has a compensable service-connected disability.  38 C.F.R. § 3.12a(d)(3) (2014).  Prior to this decision, the Veteran did not have any service-connected disabilities; thus this exception is only recently, and only potentially, applicable to her case.  As headaches and major depression have been service-connected, the AOJ will next determine the disability rating to be assigned for each disability.  If a compensable rating is assigned, then the exception in section 3.12a(d)(3) should be applicable.   

Accordingly, the case is REMANDED for the following action:

After the disability ratings for headaches and major depression are assigned, readjudicate the Veteran's claim for a nonservice-connected pension, with specific consideration given to whether the exception found at 38 C.F.R. § 3.12a(d)(3) applies to the Veteran's circumstances.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


